DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 2, 14, and 17 are amended.
Claims 1 and 21 are canceled.
Claim 22 is newly added.
Claims 2-20 and 22 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments presented in the amendments filed on 2/15/2022 have been fully considered but they are not persuasive as reasons set forth below. 

Regarding applicant’s arguments presented on 10-11 of remark’s document, where applicant argues that McIntire does not "sending, by the server system to the media system, a response to the request for additional media content, wherein the response includes information enabling the media system to display the second media content in place of or overlaying the portion of the sequence of first media content at an insertion point in the first media content while the sequence of first media content continues to advance at the media system, wherein the information comprises data indicative of the insertion point for the second media content". 
In response, the examiner respectfully points out that in McIntire as suggested in par. 0345 of McIntire, where it is suggested that method of displaying supplemental content can be implemented by access provider therefore a remote server controls all the steps for displaying of supplemental content at appropriate time, based on whether user wishes to view the supplemental content immediately or at a later time, since execution of this step is controlled by remote server, the remote server provides   “appropriate time” at which display supplemental content is displayed. Here server provided “appropriate time” = the data indicative of the insertion point, at which supplemental content will be displayed. 
McIntire par. 0312 further discloses example of displaying supplemental content at appropriate time while sequence of media content continue to advancing. Such as, if the first signal (i.e. signal from user) was received at a time when one or more segments of the media signal depicting credits (e.g., for a movie) were displayed. The method requests supplemental content based on recognition of names appearing in the credits, and accordingly convert one or more of the credits into hyperlinks linked to additional information (e.g., a movie database entry) about the named individuals. Therefore by displaying at the appropriate time (i.e. displaying at the appropriate time is provided by the server as entire method is controlled by the access provider) based on whether the user wishes to view the supplemental content immediately or at later time, i.e. supplemental content displayed in form of hyperlink during the displaying of movie credits = displaying hyperlink in form of overlay or in place of movie credits while movie is advancing.  

Regarding applicant’s arguments presented on page 11-13 where applicant argues that, McIntire teaches away from the recited feature of claim 2 because replacing or overlaying the sequence of media content with second media content at an insertion point while the first media content continues to advance would, according to McIntire, interfere with the "filmmaker's creative control" and would "cause advertisers to place a lesser value on the advertising 'inventor' offered for sale by the access providers. 
In response, the examiner points out that it appears that applicant is mischaracterizing the cited reference as teaching away argument appears to be inappropriate against McIntire based on following reason: 
McIntire as disclosed in McIntire par. 0284 discloses, by mapping supplemental content to the segment identifiers and displaying the supplemental content only when prompted by the viewer, product placement can be achieved in a manner that does not intrude substantially on the viewing experience. That is, the product placements are substantially invisible until the viewer takes some sort of affirmative action. Thus, artistic concerns and viewer expectations can be accommodated while providing ample opportunities for the presentation of commercial information. Supplemental content is mapped to segment identifiers, and because the viewer may access the supplemental content simply by sending a signal at the appropriate time. Therefore McIntire already discloses that placing a product at strategic place within the main program (i.e. overlaying or replacing/placing product at strategic place within the media program) does not interfere with the “filmmaker’s creative control” and/or does not intrude substantially on the viewing experience. Therefore McIntire being an analogous art in area of displaying supplemental content to viewer that is similar to applicant’s invention. McIntire provides presentation of supplemental content that is targeted and of interest to user as well as based on user’s willingness to view the supplemental content in form of commercial content, which is similar to what applicant is trying to achieve as disclosed applicant’s background section par. 0003-0004. 
 .    
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-6, 8-10, 12-20, and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McIntire et al. (US 20070250901).

Regarding claim 2, McIntire discloses, a method comprising:

receiving, by a server system from a media system, a request for additional media content, wherein the request includes data indicative of a sequence of first media content (par. 0269, fig. 26 discloses viewer sending signal wishing to view supplemental content, par. 0272-0273, discloses viewer signal including segment identifier (i.e. what segment of the media stream was being displayed when viewer sent the signal), segment identifier comprises hash-generated identifier or screen capture image of the segment being displayed, i.e. receiving from client device a request for additional media content where the request includes hash-generated identifier);
determining, by the server system using the data indicative of the sequence of first media content, that a portion of the sequence of first media content is associated with a content selection parameter (par. 0278 discloses, if identified segment by segment identifier depicted an actress, supplemental content mapped to that segment identifier includes the actress biography information and about a sweater that the actress was wearing, the supplemental content displayed in response to the first signal might include an image of the actress and an image of the sweater, i.e. identified segment as mapping parameters to supplemental content that will be selected for display, par. 0345 discloses method 1500 which includes all the steps including  receiving user signal for supplemental content, identifying media content, presenting supplemental content, method is implemented by access provider in conjunction with stream annotation service provider, par. 0266 discloses the stream annotation service provider 112 is a remote server), wherein the content selection parameter is indicative of a circumstance under which the portion of the sequence of first media content is to be replaced or supplemented with additional media content (par. 0220 discloses, the content creator may then indicate the rules, instructions, and/or criteria that will dictate which of the items of supplemental content will be presented in a specific context. As discussed above, these rules may rely on the specific characteristics of a viewer (e.g., age, gender), the technical/performance characteristics of the device on which the primary media stream is being displayed (e.g., a television versus a cellular phone), or the nature of the web site on which the annotated media stream is being displayed (e.g., a "kids-oriented" web site versus a "sports-oriented" web site)), i.e. circumstances such as specific characteristics of a viewer, technical/performance characteristics of the device, nature of the web site on which the annotated media stream is being displayed, supplementing media content based on these circumstances), wherein the content selection parameter is associated with the portion of the sequence of first media content in the database of the server system based on instructions provided by a content provider of the sequence of first media content (par. 0220 discloses a content creator (i.e. content provider) is mapping an advertising item with different themed items based on gender of viewer such as different advertisement specific to male and female, e.g. present a "Treat Yourself!"-themed item of supplemental content to females and a "Show her you care!"-themed item of supplemental content to males, i.e. creating selection parameters by content provider to select the supplemental advertisement to be shown based on who is watching the program, par. 0142, fig. 21 discloses mapping of segment identifiers to the items of supplemental content is stored in a database 2104, i.e. supplemental selection parameter associated with content stream is stored in database of the provider (i.e. server))
selecting, by the server system based at least on the content selection parameter (par. 0311 discloses, supplemental content is retrieved from a remote server or database, remote server matches segment identifiers identifying segments that corresponds to viewer signals (i.e. viewer requesting for additional content) to the appropriate supplemental content, par. 0364-0365, fig. 29, 30 discloses, selection parameters are set such as different sweater to be displayed based on viewer’s income level), second media content for display by the media system in place of or overlaying the portion of the sequence of first media content (par. 0364-0365, fig. 29, 30, discloses, because viewer has been identified as being a high income viewer, selecting the sweater that to be displayed to high income viewers, and displayed when viewer request more information about the sweater, fig. 30 discloses displaying supplemental items in place of content item being displayed in fig. 29); and
sending, by server system to the media system (par. 0311 discloses, supplemental content is retrieved from a remote server or database, remote server matches segment identifiers identifying segments that corresponds to viewer signals (i.e. viewer requesting for additional content) to the appropriate supplemental content, par. 0345 discloses method 1500 which includes all the steps including receiving user signal for supplemental content, identifying media content segment, presenting supplemental content mapped with segment identifier, method 1500 is implemented by access provider in conjunction with stream annotation service provider, par. 0266 discloses the stream annotation service provider 112 is a remote server), a response to the request for additional media content, wherein the response includes information enabling the media system to display the second media content in place of or overlaying the portion of the sequence of first media content at an insertion point in the first media content while the sequence of first media content continues to advance at the media system (par. 0312 discloses, In step 912, the method 900 displays, at the appropriate time (e.g., based on whether the user wishes to view the supplemental content immediately or at a later time), at least a portion of the retrieved supplemental content. For instance, if the first signal was received at a time when one or more segments of the media signal depicting credits (e.g., for a movie) were displayed, the method 900 might request supplemental content based on recognition of names appearing in the credits, and accordingly convert one or more of the credits into hyperlinks linked to additional information (e.g., a movie database entry) about the named individuals, i.e. supplemental content displayed in form of hyperlink during the displaying of movie credits = displaying hyperlink in form of overlay overlaying movie credit while movie is progressing), wherein the information comprises data indicative of the insertion point for the second media content (par. 0347 discloses indication from viewer indicates that viewer would like to view supplemental content at a later time, at the conclusion of the media stream, i.e. information includes that inserting point for the second media content will be at the end of the current media content). 
 
Regarding Claim 3, the method of claim 2,
McIntire further discloses, wherein the second media content comprises a sequence of replacement media content for display in place of the portion of the sequence of first media content (par. 0127 discloses replacing articles displayed in video content with optimal articles to depict with respect to a given viewer, i.e. supplemental content replaces portion of the media content that is being displayed).

Regarding Claim 4, the method of claim 3,
McIntire further discloses, wherein the portion of the sequence of first media content comprises a generic advertisement, and wherein the sequence of replacement media content comprises a targeted advertisement for display by the media system in place of the generic advertisement (par. 0127 discloses replacing articles displayed in video content with optimal articles to depict with respect to a given viewer, i.e. supplemental content replaces portion of the media content that is being displayed, that is targeted to specific user, e.g. instead of can of soft drink display a can of beer respect to given user).

Regarding Claim 5, the method of claim 2,
McIntire further discloses, wherein the second media content comprises supplemental content for display overlaying the portion of the sequence of first media content (par. 0312 discloses,  if the first signal was received at a time when one or more segments of the media signal depicting credits (e.g., for a movie) were displayed, the method 900 might request supplemental content based on recognition of names appearing in the credits, and accordingly convert one or more of the credits into hyperlinks linked to additional information (e.g., a movie database entry) about the named individuals, i.e. supplemental content displayed in form of hyperlink = displaying hyperlink in form of overlay overlaying the portion of the movie).

Regarding Claim 6, the method of claim 5,
McIntire further discloses, wherein the supplemental content comprises interactive supplemental content (par. 00372 discloses, Items of supplemental content may provide the capability to click thereon and receive further information related to the item, perhaps by opening a web browser to a relevant web page).

Regarding Claim 8, The method of claim 2,
McIntire further discloses, wherein the request includes data indicative of a reference position within the sequence of first media content, and wherein the selecting is further based on the reference position within the sequence of first media content (par. 0273 discloses, data describing the actual segment (e.g., a screen capture image of the specific segment that was being displayed when the viewer signal was received) is received by the method 800, potentially along with additional information (either from an embedded program identifier or from the access provider) regarding the media stream being viewed and/or any available timing information (e.g., this segment was derived from x seconds into the media stream Y), par. 0274 discloses , the point in time occurring x seconds after the first segment in which the phrase "Save me, Superhero" appears can be equated to a specific segment identifier which, in turn, then map to specific items of supplemental content). 

Regarding Claim 9, the method of claim 2,
McIntire further discloses, further comprising obtaining information about an end-user of the media system, wherein the selecting is further based on the information about the end-user of the media system (par. 0219-0220 discloses supplemental content is associated with demographic of viewer such as age, male, female, and selecting the supplemental content based on demographic of viewer).

Regarding Claim 10, The method of claim 9,
McIntire further discloses, wherein the content selection parameter comprises a target demographic (par. 0219-0220 discloses supplemental content is associated with demographic of viewer such as age, male, female, and selecting the supplemental content based on demographic of viewer).

Regarding Claim 12, the method of claim 2,
McIntire further discloses, wherein the data indicative of the sequence of first media content comprises a fingerprint (0272-0273, discloses viewer signal including segment identifier (i.e. what segment of the media stream was being displayed when viewer sent the signal), segment identifier comprises hash-generated identifier or screen capture image of the segment being displayed, i.e. receiving from client device a request for additional media content where the request includes hash-generated identifier), and wherein determining the content selection parameter using the data indicative of the sequence of first media content comprises:
determining an identifier of the sequence of first media content using the fingerprint (par. 0273 discloses, the hash from the viewer is then compared to the hashes available from the digital media stream); and
determining the content selection parameter using the identifier of the sequence of first media content parameter (par. 0277 the supplemental content that is mapped to the corresponding segment identifier. In one embodiment (e.g., where the segment identifier is mapped to supplemental content relating to multiple items), the information is displayed in the form of a menu of selectable articles).

Regarding Claim 13, The method of claim 2,
wherein the server system comprises a processing unit and a network communication interface, and wherein sending the response to the media system comprises sending the response to the media system using the network communication interface (par. 0345-0353, fig.15 method 1500 which includes all the steps including receiving user signal requesting for supplemental content, identifying media segment that viewer is watching, determining supplemental content to display and presenting determined supplemental content to viewer, method 1500 is implemented by access provider in conjunction with stream annotation service provider,  Par. 0266 discloses the stream annotation service provider 112 is a remote server, Par. 0346 specifically discloses remote server communicating over internet or cable network).

Regarding claim 14, McIntire discloses, A non-transitory computer-readable medium having stored therein instructions that are executable to cause a server system to perform functions (see par. 0465-0466, fig. 13, media stream annotation method is implemented by computer that comprises memory) comprising:
receiving, from a media system, includes data indicative of a sequence of first media content, wherein the request includes data indicative of a sequence of first media content (par. 0269, fig. 26 discloses viewer sending signal wishing to view supplemental content, 0272-0273, discloses viewer signal including segment identifier (i.e. what segment of the media stream was being displayed when viewer sent the signal), segment identifier comprises hash-generated identifier or screen capture image of the segment being displayed, i.e. receiving from client device a request for additional media content where the request includes hash-generated identifier);
determining, using the data indicative of the sequence of first media content, that a portion of the sequence of first media content is associated with a content selection parameter stored in a database of the server system(par. 0278 discloses, if identified segment by segment identifier depicted an actress, supplemental content mapped to that segment identifier includes the actress biography information and about a sweater that the actress was wearing, the supplemental content displayed in response to the first signal might include an image of the actress and an image of the sweater, i.e. identified segment as mapping parameters to supplemental content that will be selected for display, par. 0345 discloses method 1500 which includes all the steps including  receiving user signal for supplemental content, identifying media content, presenting supplemental content, method is implemented by access provider in conjunction with stream annotation service provider, par. 0266 discloses the stream annotation service provider 112 is a remote server), wherein the content selection parameter is indicative of a circumstance under which the portion of the sequence of first media content is to be replaced or supplemented with additional media content (par. 0220 discloses, the content creator may then indicate the rules, instructions, and/or criteria that will dictate which of the items of supplemental content will be presented in a specific context. As discussed above, these rules may rely on the specific characteristics of a viewer (e.g., age, gender), the technical/performance characteristics of the device on which the primary media stream is being displayed (e.g., a television versus a cellular phone), or the nature of the web site on which the annotated media stream is being displayed (e.g., a "kids-oriented" web site versus a "sports-oriented" web site)), i.e. circumstances such as specific characteristics of a viewer, technical/performance characteristics of the device, nature of the web site on which the annotated media stream is being displayed, supplementing media content based on these circumstances), wherein the content selection parameter is associated with the portion of the sequence of first media content in the database of the server system based on instructions provided by a content provider of the sequence of first media content (par. 0220 discloses a content creator (i.e. content provider) is mapping an advertising item with different themed items based on gender of viewer such as different advertisement specific to male and female, e.g. present a "Treat Yourself!"-themed item of supplemental content to females and a "Show her you care!"-themed item of supplemental content to males, i.e. creating selection parameters by content provider to select the supplemental advertisement to be shown based on who is watching the program, par. 0142, fig. 21 discloses mapping of segment identifiers to the items of supplemental content is stored in a database 2104, i.e. supplemental selection parameter associated with content stream is stored in database of the provider (i.e. server));
selecting, based at least on the content selection parameter (par. 0311 discloses, supplemental content is retrieved from a remote server or database, remote server matches segment identifiers identifying segments that corresponds to viewer signals (i.e. viewer requesting for additional content) to the appropriate supplemental content, par. 0345 discloses method 1500 which includes all the steps including receiving user signal for supplemental content, identifying media content segment, presenting supplemental content mapped with segment identifier, method 1500 is implemented by access provider in conjunction with stream annotation service provider, par. 0266 discloses the stream annotation service provider 112 is a remote server), second media content for display by the media system in place of or overlaying the portion of the sequence of first media content (par. 0364-0365, fig. 29, 30, discloses, because viewer has been identified as being a high income viewer, selecting the sweater that to be displayed to high income viewers, and displayed when viewer request more information about the sweater, fig. 30 discloses displaying supplemental items in place of content item being displayed in fig. 29); and
and sending, to the media system (par. 0311 discloses, supplemental content is retrieved from a remote server or database, remote server matches segment identifiers identifying segments that corresponds to viewer signals (i.e. viewer requesting for additional content) to the appropriate supplemental content, par. 0345 discloses method 1500 which includes all the steps including receiving user signal for supplemental content, identifying media content segment, presenting supplemental content mapped with segment identifier, method 1500 is implemented by access provider in conjunction with stream annotation service provider, par. 0266 discloses the stream annotation service provider 112 is a remote server), a response to the request for additional media content, wherein the response includes information enabling the media system to display the second media content in place of or overlaying the portion of the sequence of first media content at an insertion point in the first media content while the sequence of first media content continues to advance at the media system (par. 0312 discloses, In step 912, the method 900 displays, at the appropriate time (e.g., based on whether the user wishes to view the supplemental content immediately or at a later time), at least a portion of the retrieved supplemental content. For instance, if the first signal was received at a time when one or more segments of the media signal depicting credits (e.g., for a movie) were displayed, the method 900 might request supplemental content based on recognition of names appearing in the credits, and accordingly convert one or more of the credits into hyperlinks linked to additional information (e.g., a movie database entry) about the named individuals, i.e. supplemental content displayed in form of hyperlink during the displaying of movie credits = displaying hyperlink in form of overlay overlaying movie credit while movie is progressing) at an insertion point in the first media content, wherein the information comprises data indicative of the insertion point for the second media content (par. 0347 discloses indication from viewer indicates that viewer would like to view supplemental content at a later time, at the conclusion of the media stream, i.e. information includes that inserting point for the second media content will be at the end of the current media content).

Regarding claim 15, McIntire meets the claim limitations as set forth in claim 3.

Regarding claim 16, McIntire meets the claim limitations as set forth in claim 4.

Regarding claim 17, McIntire discloses, A server system (see par. 0465-0466, fig. 13, media stream annotation method is implemented by computer that comprises memory) comprising: 
a processing unit (see par. 0465-0466, fig. 13, media stream annotation method is implemented by computer that comprises CPU); and
a computer-readable medium having stored therein instructions that are executable to cause the server system to perform functions (see par. 0465-0466, fig. 13, media stream annotation method is implemented by computer that comprises memory) comprising:
receiving, from a media system, a request for additional media content, wherein the request includes data indicative of a sequence of first media content (par. 0269, fig. 26 discloses viewer sending signal wishing to view supplemental content, 0272-0273, discloses viewer signal including segment identifier (i.e. what segment of the media stream was being displayed when viewer sent the signal), segment identifier comprises hash-generated identifier or screen capture image of the segment being displayed, i.e. receiving from client device a request for additional media content where the request includes hash-generated identifier);
determining, using the data indicative of the sequence of first media content, that a portion of the sequence of first media content is associated with a content selection parameter stored in a database of the server system (par. 0278 discloses, if identified segment by segment identifier depicted an actress, supplemental content mapped to that segment identifier includes the actress biography information and about a sweater that the actress was wearing, the supplemental content displayed in response to the first signal might include an image of the actress and an image of the sweater, i.e. identified segment as mapping parameters to supplemental content that will be selected for display, par. 0345 discloses method 1500 which includes all the steps including  receiving user signal for supplemental content, identifying media content, presenting supplemental content, method is implemented by access provider in conjunction with stream annotation service provider, par. 0266 discloses the stream annotation service provider 112 is a remote server), wherein the content selection parameter is indicative of a circumstance under which the portion of the sequence of first media content is to be replaced or supplemented with additional media content (par. 0220 discloses, the content creator may then indicate the rules, instructions, and/or criteria that will dictate which of the items of supplemental content will be presented in a specific context. As discussed above, these rules may rely on the specific characteristics of a viewer (e.g., age, gender), the technical/performance characteristics of the device on which the primary media stream is being displayed (e.g., a television versus a cellular phone), or the nature of the web site on which the annotated media stream is being displayed (e.g., a "kids-oriented" web site versus a "sports-oriented" web site)), i.e. circumstances such as specific characteristics of a viewer, technical/performance characteristics of the device, nature of the web site on which the annotated media stream is being displayed, supplementing media content based on these circumstances), wherein the content selection parameter is associated with the portion of the sequence of first media content in the database of the server system based on instructions provided by a content provider of the sequence of first media content (par. 0220 discloses a content creator (i.e. content provider) is mapping an advertising item with different themed items based on gender of viewer such as different advertisement specific to male and female, e.g. present a "Treat Yourself!"-themed item of supplemental content to females and a "Show her you care!"-themed item of supplemental content to males, i.e. creating selection parameters by content provider to select the supplemental advertisement to be shown based on who is watching the program, par. 0142, fig. 21 discloses mapping of segment identifiers to the items of supplemental content is stored in a database 2104, i.e. supplemental selection parameter associated with content stream is stored in database of the provider (i.e. server)), wherein the content selection parameter is indicative of a circumstance under which the portion of the sequence of first media content is to be replaced or supplemented with additional media content (par. 0097 discloses advertisement break indicates selection trigger of replacement advertisement, where in circumstances like during playing of sports event, replace the portion that belongs to advertisements break with advertisement directed towards men); 
selecting, based at least on the content selection parameter (par. 0311 discloses, supplemental content is retrieved from a remote server or database, remote server matches segment identifiers identifying segments that corresponds to viewer signals (i.e. viewer requesting for additional content) to the appropriate supplemental content, par. 0364-0365, fig. 29, 30 discloses, selection parameters are set such as different sweater to be displayed based on viewer’s income level), second media content for display by the media system in place of or overlaying the portion of the sequence of first media content (par. 0364-0365, fig. 29, 30, discloses, because viewer has been identified as being a high income viewer, selecting the sweater that to be displayed to high income viewers, and displayed when viewer request more information about the sweater, fig. 30 discloses displaying supplemental items in place of content item being displayed in fig. 29); and
sending, to the media system, a response to the request for additional media content (par. 0311 discloses, supplemental content is retrieved from a remote server or database, remote server matches segment identifiers identifying segments that corresponds to viewer signals (i.e. viewer requesting for additional content) to the appropriate supplemental content, par. 0345 discloses method 1500 which includes all the steps including receiving user signal for supplemental content, identifying media content segment, presenting supplemental content mapped with segment identifier, method 1500 is implemented by access provider in conjunction with stream annotation service provider, par. 0266 discloses the stream annotation service provider 112 is a remote server), wherein the response includes information enabling the media system to display the second media content in place of or overlaying the portion of the sequence of first media content (par. 0312 discloses, In step 912, the method 900 displays, at the appropriate time (e.g., based on whether the user wishes to view the supplemental content immediately or at a later time), at least a portion of the retrieved supplemental content. For instance, if the first signal was received at a time when one or more segments of the media signal depicting credits (e.g., for a movie) were displayed, the method 900 might request supplemental content based on recognition of names appearing in the credits, and accordingly convert one or more of the credits into hyperlinks linked to additional information (e.g., a movie database entry) about the named individuals, see also par. 0364-0365, fig. 29, 30, discloses displaying supplemental items in place of content item being displayed as shown in fig. 29) at an insertion point in the first media content, wherein the information comprises data indicative of the insertion point for the second media content (par. 0347 discloses indication from viewer indicates that viewer would like to view supplemental content at a later time, at the conclusion of the media stream, i.e. information includes that inserting point for the second media content will be at the end of the current media content).

Regarding claim 18, McIntire meets the claim limitations as set forth in claim 3.

Regarding claim 19, McIntire meets the claim limitations as set forth in claim 4.

Regarding claim 20, McIntire meets the claim limitations as set forth in claim 5.

Regarding Claim 22, The server system of claim 17,
McIntire further discloses, wherein the data indicative of the insertion point comprises data indicating a position in the first media content relative to a frame of the sequence of first media content used to generate the data indicative of the sequence of first media content (par. 0272-0273, discloses viewer signal including segment identifier that contains screen capture image of the segment being displayed, here sending screen capture image of the segment being displayed =  a frame of the sequence of first media content used to generate the data indicative of the sequence of first media content, par. 0312 discloses, In step 912, the method 900 displays, at the appropriate time (e.g., based on whether the user wishes to view the supplemental content immediately or at a later time), at least a portion of the retrieved supplemental content. For instance, if the first signal was received at a time when one or more segments of the media signal depicting credits (e.g., for a movie) were displayed, the method 900 might request supplemental content based on recognition of names appearing in the credits, and accordingly convert one or more of the credits into hyperlinks linked to additional information, i.e. the step 912 of method 900 is performed by server to display supplemental content at appropriate time (therefore, server indicates position in the displayed media content related a frame at which user had made a request and client had sent screen capture image (i.e. frame) of the media segment).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIntire et al. (US 20070250901), in view of Lienhart et al. (US 20060187358).

Regarding Claim 7, The method of claim 2,
McIntire further discloses, wherein the data indicative of the sequence of first media content comprises a timestamp (par. 0272-0273 data describing specific segment that was being displayed when the viewer signal was received is receiving along with additional information such as timing information).
McIntire does not disclose, wherein the data indicative of the sequence of first media content comprises a channel identifier. 
Lienhart discloses, wherein the data indicative of the sequence of first media content comprises a channel identifier (par. 0145 discloses fingerprint calculated for incoming video stream, where fingerprint is generated from channel banners, channel banner includes channel name or number).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McIntire, by teaching of data indicative of the sequence of first media content comprises a channel information, as taught by Lienhart, to save processing and storing resources, by only analyzing portion of the information such as channel information for identification of content, as disclosed in Lienhart, par. 0144-0145.
   
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McIntire et al. (US 20070250901), in view of Oztaskent et al. (US 20110289098).

Regarding Claim 11, The method of claim 2,
McIntire does not disclose, wherein the request includes data indicative of a technical limitation of the media system, and wherein the selecting is further based on the technical limitation of the media system.
Oztaskent discloses, wherein the request includes data indicative of a technical limitation of the media system, and wherein the selecting is further based on the technical limitation of the media system (par. 0026 discloses audio sample sent to the server by client device 104 may include device specific such as type of the client device 104, i.e. request includes data of device type which is indicative of technical feature and limitation of device associated with identified device type,  par. 0031 discloses generate search results set in to a format appropriate for sending the results back to the client device 104, i.e. selecting additional information based on technical limitation such as limitation of suitable display format of client system).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McIntire, by teaching of data indicative of the request for additional content includes data indicative of a technical limitation of the media system, selecting of additional content is based on the technical limitation of the media system, as taught by Oztaskent, to personalize the additional content based on information associated with the client device (see Oztaskent, par. 0030).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423